DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim and specification amendments filed 10/23/2019 are acknowledged. Presently, Claims 1-20 remain pending.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/30/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “320” in Fig. 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: only one point source is labeled with reference sign “406” in Fig. 4, and a second point source is not labeled with reference sign “406” in Fig. 4, although Para. [0073] of the original specification mentions “the device 400 of Fig. 4 depicts two point sources 406”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In Para. [0027], line 6, “the actuation axis” should be changed to “the actuation axis 114”;
In Para. [0031], line 1, “The force sensor may be mechanically coupled” should be changed to “The sensor 110, which may include the force sensor, may be mechanically coupled”;
In Para. [0033-0034], each “the target” should be changed to “the target 136”;
In Para. [0059], line 2, “the mount” should be changed to “the amount”;
In Para. [0067], line 10, “the medium” should be changed to “the medium 404”;
In Para. [0071], line 2, “the target surface 412 surface of the medium 404” should be changed to “the target surface 412 of the medium 404”; and
In Para. [0080-0082], each “linear ultrasound array” should be changed to “linear ultrasound array 606”.
Appropriate correction is required.
Claim Objections
Claims 12-14 and 19-20 are objected to because of the following informalities: 
In Claim 12, line 2, the limitation “a surface” should be changed to “the surface”;
In Claim 13, line 2, the limitation “a surface” should be changed to “the surface”;
In Claim 14, line 4, the limitation “a surface” should be changed to “the surface”;
In Claim 19, line 1, the limitation “images” should be changed to “a plurality of images”; and
In Claim 20, line 2, the limitation “a surface” should be changed to “the surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 4, 7-8, 11, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani).
Regarding Claim 2, Baghani discloses (Figs. 7-10, 19, and 23) an apparatus (ultrasound elastography system) (see, e.g., Para. [0037], lines 1-3, “FIG. 23 is a block diagram depicting an ultrasound elastography system for performing real time elastography of a subject”) comprising: 
ultrasound probe 403) for capturing an interior image of a medium (patient 205) (see, e.g., Para. [0012], lines 4-9, “The system comprises… an ultrasound probe configured to acquire a set of image data over a time period representing a thin volume of a tissue including a desired cross-sectional plane and at least two adjacent planes adjacent to said desired plane”; also see, e.g., Abstract, Para. [0041], and Para. [0048]); 
a point source (rod 102, vibration pad 103) of mechanical energy (see, e.g., Para. [0045], lines 6-7, “A rod 102 and pad 103 are used to transfer the vibration to the tissue”) coupled to the imaging device (403) (see, e.g., Fig. 8, where the vibration pad 103 is shown to be connected to the vibration source 101, and where the vibration source 101 is shown to be connected to the ultrasound probe 403, therefore the vibration pad 103 is coupled to the ultrasound probe 403 through the connection of the vibration source 101), the point source (102, 103) including a contact surface (see, e.g., Fig. 8, where the bottom surface of the disclosed vibration pad 103 corresponds to the claimed contact surface that contacts the patient 205) for contacting a surface of the medium (205) (see, e.g., Para. [0046], lines 7-8, “positioning a vibration pad 103 in contact with a patient 205 at a desired location and at a desired angle”) to create a shear wave through the medium (205) (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”) when the imaging device (403) is placed for use to capture the interior image (see, e.g., Para. [0041], lines 2-7, “an elastography method and system for obtaining ultrasound images of an excited tissue over a certain time period, then computationally determining one or more mechanical properties of the tissue within a real time refresh rate. This method can perform elastography in real time as only a thin volume of the excited tissue is imaged and processed”, where obtaining the ultrasound images occurs when the tissue is excited, therefore the creating the shear wave from the vibration excitation generated by the vibration source 101 and vibration pad 103 must occur when the ultrasound probe 403 is placed in contact with the patient and when the ultrasound images from the ultrasound probe 403 are obtained; also see, e.g., Abstract, Para. [0012], and Para. [0042]); 
a driver (vibration source 101) configured to mechanically drive the point source (102, 103) of mechanical energy into the surface of the medium (205) to create the shear wave (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”); and 
a controller (processing unit GPU 1708) configured to operate the imaging device (403) and the driver (101) in cooperation to capture the interior image while creating the shear wave when the imaging device (403) is placed for use to capture the interior image (see, e.g., Para. [0012], lines 4-13, “The system comprises… circuitry communicative with the ultrasound probe to receive the image data therefrom and comprising a processor with a memory having programmed thereon steps and instructions for execution by the processor to perform the elastography method described above” and Para. [0011], where the disclosed elastography method performed by the processor is described as comprising applying vibration to the tissue with the vibration source 101 to create the shear wave and imaging the tissue with the ultrasound probe 403 to capture the image, therefore the vibration source 101 and the ultrasound probe 403 are operated by the processor/processing unit GPU 1708; also see, e.g., Para. [0125]).

Figs. 7-10, 19, and 23) wherein the contact surface (see, e.g., Fig. 8, where the bottom surface of the disclosed vibration pad 103 corresponds to the claimed contact surface that contacts the patient) of the point source (rod 102, vibration pad 103) is radially symmetric about an axis through the contact surface (see, e.g., Fig. 8, where the bottom surface of the disclosed vibration pad 103 corresponding to the claimed contact surface is radially symmetric about a vertical axis of the disclosed rod 102) and includes no high frequency spatial components (see, e.g., Fig. 8, where the bottom surface of the disclosed vibration pad 103 corresponding to the claimed contact surface is shown to be smooth without discontinuities and spatial components that would generate high frequencies and interfering shear wave fronts).

Regarding Claim 7, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 7-10, 19, and 23) wherein the driver (vibration source 101) is configured to drive the contact surface (see, e.g., Fig. 8, where the bottom surface of the disclosed vibration pad 103 corresponds to the claimed contact surface that contacts the patient) of the point source (rod 102, vibration pad 103) into the surface of the medium (patient 205) along an axis substantially normal to the surface of the medium (205) (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue”, where the vibration source 101 drives the contact surface of the vibration pad 103 through the connection of the rod 102, and Figs. 7-8, where the vertical axis of the rod 102, and therefore the contact surface of the vibration pad 103, is shown to be normal to the tissue of the patient 205 which corresponds to the claimed surface of the medium).

Regarding Claim 8, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 7-10, 19, and 23) the apparatus (ultrasound elastography system) (see, e.g., Para. [0037], lines 1-3, “FIG. 23 is a block diagram depicting an ultrasound elastography system for performing real time elastography of a subject”) further comprising two or more point sources (rod 102, vibration pad 103) (see, e.g., Fig. 8 and Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101… A rod 102 and pad 103 are used to transfer the vibration to the tissue”, where the vibration source 101 is connected to the rod 102 and vibration pad 103, which are both necessary to transfer the vibration from the vibration source 101 to the tissue, and Para. [0048], lines 5-6, “two or more vibration sources can be connected to two or more sides of the probe”, where providing two or more vibration sources 101 would necessitate also providing the corresponding two or more rods 102 and vibration pads 103 (corresponding to the claimed two or more point sources) for each vibration source 101 in order to transfer the vibration from the vibration sources 101 to the tissue).

Regarding Claim 11, Baghani discloses the apparatus of Claim 8, further disclosing (Figs. 7-10, 19, and 23) wherein the controller (processing unit GPU 1708) is configured to operate the two or more point sources (rod 102, vibration pad 103) (see, e.g., Fig. 8 and Para. [0045], lines 1-7, where a vibration is generated by the vibration source 101 (corresponding to the claimed driver) and transferred to the tissue by the rod 102 and vibration pad 103 (corresponding to the claimed point source) to create the shear wave, and Para. [0048], lines 5-6, where two or more vibration sources 101, rods 102, and vibration pads 103 can be connected to the probe 403) to steer the shear wave toward a region of interest within the medium (patient 205) (see, e.g., Para. [0012], lines 4-13, “The system comprises… a processor with a memory having programmed thereon steps and instructions for execution by the processor to perform the elastography method described above” and Para. [0011], where the disclosed elastography method performed by the processor is described as comprising applying a vibration to the tissue to generate tissue displacements in the tissue, which is generated and transferred to the tissue by the two or more vibration sources 101, rods 102, and vibration pads 103 (as described above with reference to Para. [0045] and Para. [0048]), therefore the two or more vibration sources 101, rods 102, and vibration pads 103 are operated by the processor/processing unit GPU 1708; also see, e.g., Para. [0125]).

Regarding Claim 15, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 7-10, 19, and 23) wherein the driver (vibration source 101) includes a voice coil actuator to linearly drive the point source (rod 102, vibration pad 103) toward the surface of the medium (patient 205) (see, e.g., Fig. 8 and Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101… The vibration source 101 can be an electromagnetic voice coil… A rod 102 and pad 103 are used to transfer the vibration to the tissue”).

Regarding Claim 18, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 7-10, 19, and 23) wherein the imaging device (ultrasound probe 403) is a linear ultrasound array (see, e.g., Fig. 19 and Para. [0122], lines 1-2, “The ultrasound probe shown in FIG. 19 includes a linear transducer array 1401”; also see, e.g., Figs. 8-9, where transducer elements array 502 is shown to be connected to the ultrasound probe 403).

Regarding Claim 20, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 5, 7-10, 19, and 23) wherein the point source (rod 102, vibration pad 103) is positioned relative to the imaging device (ultrasound probe 403) (see, e.g., Figs. 5 and 8 and Para. [0051], lines 1-3, “the adjustable arm 201 of the vibration source 101 [with the rod 102 and vibration pad 103 connected to the vibration source 101 on the arm 201] is connected to the probe 403 instead of the ultrasound machine 203”) so that the point source (102, 103) has an offset from a surface of the medium (patient 205) when the imaging device (403) is placed for use against the surface of the medium (205) (see, e.g., Para. [0046], lines 6-8, “adjust the arm 201 by using the handle 202 and positioning a vibration pad 103 in contact with a patient 205 at a desired location and at a desired angle”, where the adjustable arm 102 that connects the probe 403 to the vibration source 101, rod 102, and vibration pad 103 is operable to position the vibration source 101, rod 102, and vibration pad 103 in any desired position, including a position that would mechanically separate and create an offset between the vibration pad 103 and the patient 205 when the probe 403 is placed in contact with the patient 205), and wherein the driver (vibration source 101) is configured to drive the point source (102, 103) through the offset into contact with the surface in order to strike the surface and create the shear wave (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani) in view of Salcudean et al. (US 2017/0020486 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Salcudean).
Figs. 7-10, 19, and 23) an apparatus (ultrasound elastography system) (see, e.g., Para. [0037], lines 1-3, “FIG. 23 is a block diagram depicting an ultrasound elastography system for performing real time elastography of a subject”) comprising: 
an ultrasound imaging device (ultrasound probe 403) including a linear ultrasound imaging array (see, e.g., Fig. 19 and Para. [0122], lines 1-2, “The ultrasound probe shown in FIG. 19 includes a linear transducer array 1401”; also see, e.g., Figs. 8-9, where transducer elements array 502 is shown to be connected to the ultrasound probe 403) with a contact surface (see, e.g., Figs. 8-9, where the bottom surface of the disclosed transducer elements array 502 corresponds to the claimed contact surface that contacts the patient 205) for placing against a target surface of a medium (patient 205) to capture an interior image of the medium (205) (see, e.g., Para. [0012], lines 4-9, “The system comprises… an ultrasound probe configured to acquire a set of image data over a time period representing a thin volume of a tissue including a desired cross-sectional plane and at least two adjacent planes adjacent to said desired plane”; also see, e.g., Abstract, Para. [0041], and Para. [0048]); 
a point source (rod 102, vibration pad 103) of mechanical energy (see, e.g., Para. [0045], lines 6-7, “A rod 102 and pad 103 are used to transfer the vibration to the tissue”) coupled to the ultrasound imaging device (403) (see, e.g., Fig. 8, where the vibration pad 103 is shown to be connected to the vibration source 101, and where the vibration source 101 is shown to be connected to the ultrasound probe 403, therefore the vibration pad 103 is coupled to the ultrasound probe 403 through the connection of the vibration source 101), the point source (102, 103) including a second contact surface (see, e.g., Fig. 8, where the bottom surface of the disclosed vibration pad 103 corresponds to the claimed second contact surface that contacts the skin of the patient 205, which corresponds to the target surface of the medium) shaped to initially contact the target surface at a single point when directed toward the target surface (see, e.g., Para. [0046], lines 7-8, “positioning a vibration pad 103 in contact with a patient 205 at a desired location and at a desired angle” and Figs. 7-8, where the entire bottom surface of the vibration pad 103 contacts the patient at a single point of the patient’s skin when directed toward the patient’s skin) normal to the target surface (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue”, where the vibration source 101 drives the contact surface of the vibration pad 103 through the connection of the rod 102, and Figs. 7-8, where the vertical axis of the rod 102, and therefore the entire bottom surface of the vibration pad 103, is shown to be normal to the tissue of the patient 205); 
a driver (vibration source 101) configured to mechanically drive the point source (102, 103) of mechanical energy along an axis (vertical axis of rod 102) into the target surface of the medium (205) to create a shear wave (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”); and 
a controller (processing unit GPU 1708) configured to capture ultrasound images from the ultrasound imaging device (403) while operating the driver (101) to create the shear wave (see, e.g., Para. [0012], lines 4-13, “The system comprises… circuitry communicative with the ultrasound probe to receive the image data therefrom and comprising a processor with a memory having programmed thereon steps and instructions for execution by the processor to perform the elastography method described above” and Para. [0011], where the disclosed elastography method performed by the processor is described as comprising applying vibration to the tissue with the vibration source 101 to create the shear wave and imaging the tissue with the ultrasound probe 403 to capture the image, therefore the vibration source 101 and the ultrasound probe 403 are operated by the processor/processing unit GPU 1708; also see, e.g., Para. [0125]).
Baghani does not disclose wherein [1] the second contact surface is shaped to initially contact the target surface specifically at a single point when directed toward the target surface over a range of orientations; and [2] the driver is configured to mechanically drive the point source of mechanical energy along the axis specifically within the range of orientations from a location off the target surface into the target surface of the medium to create a shear wave.
However, in the same field of endeavor of ultrasound elastography, Salcudean discloses (Fig. 2) an apparatus (see, e.g., Abstract, Para. [0054-0056], and Fig. 2) comprising: 
an ultrasound imaging device (ultrasound transducer 103) including a linear ultrasound imaging array (see, e.g., Para. [0023], lines 4-5, “the ultrasound transducer could have a linear ultrasound transducer array”) with a contact surface for placing against a target surface of a medium (tissue of interest 210) (see, e.g., Para. [0054], lines 8-10, “This transducer 103 is designed to be… placed directly onto the organ or tissue of interest 210”) to capture an interior image of the medium (see, e.g., Abstract, lines 2-4, “the method comprises using a 2D ultrasound transducer to scan a volume of tissue”); 
a point source (exciter 101) of mechanical energy (see, e.g., Para. [0026], lines 1-2, “The mechanical exciter should produce vibrations up to a few hundred hertz to measure the elasticity of organs”; also see, e.g., Para. [0051], lines 4-5, “exciter 101 is used as a vibration source for elastography imaging” and Para. [0054], lines 17-19, “exciter 101 is used to create waves 102 in the tissue. The exciter 101 is placed on or near the organ of interest 210 while ultrasound scan are taking place”), the point source (101) including a second contact surface (see, e.g., Fig. 2, where the outer surface of the exciter 101 is shown to be the surface in contact with the tissue of interest 210) shaped to initially contact the target surface (210) at a single point when directed toward the target surface (210) 210) (see, e.g., Fig. 2, where the shape of the outer surface of the exciter 101 is shown to be a convex surface, therefore the outer surface of the exciter 101 is capable of contacting the tissue of interest 210 at a single point while positioned in any desired orientation of a range of orientations, including the orientation of normal to the tissue of interest 210); 
a driver (voice coil actuator within exciter 101) configured to mechanically drive the point source (101) of mechanical energy (see, e.g., Para. [0026], lines 5-6, “The mechanical exciter can be a voice coil actuator”) along an axis within the range of orientations from a location off the target surface (210) (see, e.g., Fig. 2, where the shape of the outer surface of the exciter 101 is shown to be a convex surface, and where the outer surface of the exciter 101 is capable of contacting the tissue of interest 210 at a single point while positioned in any desired orientation of a range of orientations (as described above), therefore the voice coil actuator of the exciter 101 is capable of mechanically driving the exciter 101 within the range of orientations relative to a desired location on the tissue of interest 210) into the target surface of the medium (210) to create a shear wave (shear waves 102) (see, e.g., Abstract, lines 2-5, “the method comprises using a 2D ultrasound transducer to scan a volume of tissue through which shear waves are created using an external vibration source”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the second contact surface is shaped to initially contact the target surface specifically at a single point when directed toward the target surface over a range of orientations, and that the driver is configured to mechanically drive the point source of mechanical energy along the axis specifically within the range of orientations from a location off the target surface, as disclosed by Salcudean. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably place the vibration source (i.e., point source, exciter) directly on the target surface and in order to achieve desired see, e.g., Para. [0026], Para. [0034], and Para. [0054-0056]). 

Regarding Claim 3, Baghani discloses the apparatus of Claim 2, except wherein the contact surface of the point source forms a partial sphere for contacting the surface of the medium.
However, in the same field of endeavor of ultrasound elastography, Salcudean discloses (Fig. 2) an apparatus (see, e.g., Abstract, Para. [0054-0056], and Fig. 2) wherein the contact surface of the point source (exciter 101) forms a partial sphere for contacting the surface of the medium (tissue of interest 210) (see, e.g., Fig. 2, where the outer, lower surface of the exciter 101 is shown to be the surface in contact with the tissue of interest 210, and where the shape of the outer surface of the exciter 101 is shown to be a convex and curved surface, therefore the surface of the exciter 101 in contact with the tissue of interest 210 is shown to be a partial spherical shape).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the contact surface of the point source forms a partial sphere for contacting the surface of the medium, as disclosed by Salcudean. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably place the vibration source (i.e., point source, exciter) directly on the target surface and in order to achieve desired mechanical excitation frequencies, as recognized by Salcudean (see, e.g., Para. [0026], Para. [0034], and Para. [0054-0056]). 

Regarding Claim 5, Baghani discloses the apparatus of Claim 2, except wherein the contact surface of the point source includes a convex surface shaped to provide initial contact with the medium at a single point.
Fig. 2) an apparatus (see, e.g., Abstract, Para. [0054-0056], and Fig. 2) wherein the contact surface of the point source (exciter 101) includes a convex surface shaped to provide initial contact with the medium (tissue of interest 210) at a single point (see, e.g., Fig. 2, where the outer, lower surface of the exciter 101 is shown to be the surface in contact with the tissue of interest 210, and where the shape of the outer surface of the exciter 101 is shown to be a convex and curved surface, therefore the convex surface of the exciter 101 is shown to be in contact with the tissue of interest 210 at a single point of the tissue of interest 210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the contact surface of the point source includes a convex surface shaped to provide initial contact with the medium at a single point, as disclosed by Salcudean. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably place the vibration source (i.e., point source, exciter) directly on the target surface and in order to achieve desired mechanical excitation frequencies, as recognized by Salcudean (see, e.g., Para. [0026], Para. [0034], and Para. [0054-0056]).

Regarding Claim 6, Baghani discloses the apparatus of Claim 2, except wherein the contact surface includes a curved shape selected to mitigate high frequency components within the shear wave.
However, in the same field of endeavor of ultrasound elastography, Salcudean discloses (Fig. 2) an apparatus (see, e.g., Abstract, Para. [0054-0056], and Fig. 2) wherein the contact surface (see, e.g., Fig. 2, where the outer, lower surface of the exciter 101 is shown to be the surface in contact with the tissue of interest 210) includes a curved shape selected to mitigate high frequency components within the shear wave (see, e.g., Fig. 2, where the shape of the outer surface of the exciter 101 is shown to be a smooth and curved surface, and where the shear wave 102 is shown to be a smooth wave front within the tissue of interest 210, therefore the smooth and curved surface of the exciter 101 is without discontinuities and spatial components that would generate high frequencies and interfering shear wave fronts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the contact surface includes a curved shape selected to mitigate high frequency components within the shear wave, as disclosed by Salcudean. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably place the vibration source (i.e., point source, exciter) directly on the target surface and in order to achieve desired mechanical excitation frequencies, as recognized by Salcudean (see, e.g., Para. [0026], Para. [0034], and Para. [0054-0056]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani) in view of Hoyt et al. (US 2008/0200805 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Hoyt).
Regarding Claim 9, Baghani discloses the apparatus of Claim 8, further disclosing (Figs. 7-10, 19, and 23) wherein the two or more point sources (rod 102, vibration pad 103) are positioned on the imaging device (ultrasound probe 403) (see, e.g., Para. [0048], lines 5-6, “two or more vibration sources can be connected to two or more sides of the probe”), and wherein the apparatus further comprises a linear ultrasound array of the imaging device (403) (see, e.g., Fig. 19 and Para. [0122], lines 1-2, “The ultrasound probe shown in FIG. 19 includes a linear transducer array 1401”; also see, e.g., Figs. 8-9, where transducer elements array 502 is shown to be connected to the ultrasound probe 403).
Baghani does not disclose wherein the two or more point sources are specifically positioned in line with a line through a linear ultrasound array of the imaging device.
Fig. 1B) an apparatus (imaging setup 100B) wherein the two or more point sources (two mechanical sources 106) (see, e.g., Para. [0011], lines 1-3, “Two or more (preferably two) vibration sources are utilized to excite shear wave propagation and to generate shear wave interference patterns”; also see, e.g., Abstract and Para. [0024]) are positioned in line with a line through an ultrasound array of the imaging device (ultrasound probe 112) (see, e.g., Para. [0011], lines 3-8, “These [vibration] sources (or active vibration regions) are placed in appropriate locations, such as in direct contact with opposing lateral boundaries of the biomaterial with the long axis (and induced shear vibration) parallel to, and in line with, the desired image plane (governed by transducer positioning)” and Fig. 1B, where the two mechanical sources 106 are shown to be positioned in a vertical orientation and parallel to a vertical line through the center of the ultrasound probe 112; also see, e.g., Abstract and Para. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the two or more point sources are positioned in line with a line through an ultrasound array of the imaging device, as disclosed by Hoyt. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably generate shear waves through the region of interest, and in order to achieve the desired elastography imaging and shear wave interference patterns in both homogenous and heterogeneous biomaterials to estimate the shear velocity generated, as recognized by Hoyt (see, e.g., Abstract, Para. [0006], Para. [0011], and Para. [0024]). 

Regarding Claim 10, Baghani discloses the apparatus of Claim 8, further disclosing (Figs. 7-10, 19, and 23) wherein the two or more point sources (rod 102, vibration pad 103) are positioned on the imaging device (ultrasound probe 403) (see, e.g., Para. [0048], lines 5-6, “two or more vibration sources can be connected to two or more sides of the probe”), and wherein the apparatus further 403) (see, e.g., Fig. 19 and Para. [0122], lines 1-2, “The ultrasound probe shown in FIG. 19 includes a linear transducer array 1401”; also see, e.g., Figs. 8-9, where transducer elements array 502 is shown to be connected to the ultrasound probe 403).
Baghani does not disclose wherein the two or more point sources are specifically positioned transverse to a line through a linear ultrasound array of the imaging device.
However, in the same field of endeavor of ultrasound elastography, Hoyt discloses (Fig. 1B) an apparatus (imaging setup 100B) wherein the two or more point sources (two mechanical sources 106) (see, e.g., Para. [0011], lines 1-3, “Two or more (preferably two) vibration sources are utilized to excite shear wave propagation and to generate shear wave interference patterns”; also see, e.g., Abstract and Para. [0024]) are positioned transverse to a line through a linear ultrasound array of the imaging device (ultrasound probe 112) (see, e.g., Para. [0011], lines 3-8, “These [vibration] sources (or active vibration regions) are placed in appropriate locations, such as in direct contact with opposing lateral boundaries of the biomaterial with the long axis (and induced shear vibration) parallel to, and in line with, the desired image plane (governed by transducer positioning)” and Fig. 1B, where the two mechanical sources 106 are shown to be positioned in a vertical orientation and transverse to a horizontal line through the center of the ultrasound probe 112; also see, e.g., Abstract and Para. [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the two or more point sources are positioned transverse to a line through an ultrasound array of the imaging device, as disclosed by Hoyt. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably generate shear waves through the region of interest, and in order to achieve the desired elastography imaging and shear wave interference patterns in both homogenous and heterogeneous biomaterials to estimate the shear velocity generated, as recognized by Hoyt (see, e.g., Abstract, Para. [0006], Para. [0011], and Para. [0024]).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani) in view of Hillman et al. (US 2010/0168586 A1, with publication date 07/01/2010, hereinafter Hillman).
Regarding Claim 12, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 5, 7-10, 19, and 23) the apparatus (ultrasound elastography system) (see, e.g., Para. [0037], lines 1-3, “FIG. 23 is a block diagram depicting an ultrasound elastography system for performing real time elastography of a subject”) further comprising an arm (adjustable arm 201) (see, e.g., Figs. 5 and 8 and Para. [0051], lines 1-3, “the adjustable arm 201 of the vibration source 101 [with the rod 102 and vibration pad 103 connected to the vibration source 101 on the arm 201] is connected to the probe 403 instead of the ultrasound machine 203”) configured to separate the point source (rod 102, vibration pad 103) from a surface of the medium (patient 205) when the imaging device (ultrasound probe 403) is placed for use on the surface of the medium (205) (see, e.g., Para. [0046], lines 6-8, “adjust the arm 201 by using the handle 202 and positioning a vibration pad 103 in contact with a patient 205 at a desired location and at a desired angle”, where the adjustable arm 102 that connects the probe 403 to the vibration source 101, rod 102, and vibration pad 103 is operable to position the vibration source 101, rod 102, and vibration pad 103 in any desired position, including a position that would mechanically separate and create an offset between the vibration pad 103 and the patient 205 when the probe 403 is placed in contact with the patient 205).
Baghani does not disclose wherein the apparatus specifically comprises a strain relief configured to separate the point source from a surface of the medium when the imaging device is placed for use on the surface of the medium.
Fig. 2) an apparatus (see, e.g., Fig. 2 and Para. [0100], lines 1-2, “FIG. 2 is a schematic drawing illustrating generally an example of an interface apparatus”) comprising a strain relief (hollow tube 210) configured to separate the point source (objective lens 208) from a surface of the medium (patient 206) when the imaging device (housing 200) is placed for use on the surface of the medium (206) (see, e.g., Para. [0100], lines 17-21, “An optional hollow tube 210 of a specified length (e.g., 150 mm) can be fitted to the objective lens 208 or to the housing 200 to help provide and maintain a consistent desired spacing between the objective lens and the object to be imaged”, where a spacer (i.e., a strain relief or tube 210) serves to provide a consistent and desired spacing/offset between the energy emitting source (i.e., a point source or lens 208) and the region of interest being imaged, which would relieve or reduce the strain of the energy emitting source on the region of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the apparatus comprises a strain relief, as disclosed by Hillman. One of ordinary skill in the art would have been motivated to make this modification in order to provide and maintain the desired spacing and strain relief between the energy emitting source and the region of interest, as recognized by Hillman (see, e.g., Para. [0100]). 

Regarding Claim 13, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 5, 7-10, 19, and 23) the apparatus (ultrasound elastography system) (see, e.g., Para. [0037], lines 1-3, “FIG. 23 is a block diagram depicting an ultrasound elastography system for performing real time elastography of a subject”) further comprising an arm (adjustable arm 201) (see, e.g., Figs. 5 and 8 and Para. [0051], lines 1-3, “the adjustable arm 201 of the vibration source 101 [with the rod 102 and vibration pad 103 connected to the vibration source 101 on the arm 201] is connected to the probe 403 instead of the ultrasound machine 203”) to physically enforce an offset between the point source (rod 102, vibration pad 103) and a surface of the medium (patient 205) when the imaging device (ultrasound probe 403) is positioned for use in contact with the surface of the medium (205) (see, e.g., Para. [0046], lines 6-8, “adjust the arm 201 by using the handle 202 and positioning a vibration pad 103 in contact with a patient 205 at a desired location and at a desired angle”, where the adjustable arm 102 that connects the probe 403 to the vibration source 101, rod 102, and vibration pad 103 is operable to position the vibration source 101, rod 102, and vibration pad 103 in any desired position, including a position that would mechanically separate and create an offset between the vibration pad 103 and the patient 205 when the probe 403 is placed in contact with the patient 205).
Baghani does not disclose wherein the apparatus specifically comprises a strain relief to physically enforce an offset between the point source and a surface of the medium when the imaging device is positioned for use in contact with the surface of the medium.
However, in the same field of endeavor of medical imaging, Hillman discloses (Fig. 2) an apparatus (see, e.g., Fig. 2 and Para. [0100], lines 1-2, “FIG. 2 is a schematic drawing illustrating generally an example of an interface apparatus”) comprising a strain relief (hollow tube 210) to physically enforce an offset between the point source (objective lens 208) and a surface of the medium (patient 206) when the imaging device (housing 200) is positioned for use in contact with the surface of the medium (206) (see, e.g., Para. [0100], lines 17-21, “An optional hollow tube 210 of a specified length (e.g., 150 mm) can be fitted to the objective lens 208 or to the housing 200 to help provide and maintain a consistent desired spacing between the objective lens and the object to be imaged”, where a spacer (i.e., a strain relief or tube 210) serves to provide a consistent and desired spacing/offset between the energy emitting source (i.e., a point source or lens 208) and the region of interest being imaged, which would relieve or reduce the strain of the energy emitting source on the region of interest).
see, e.g., Para. [0100]). 

Regarding Claim 14, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 5, 7-10, 19, and 23) wherein the imaging device (ultrasound probe 403) includes a linear ultrasound array (see, e.g., Fig. 19 and Para. [0122], lines 1-2, “The ultrasound probe shown in FIG. 19 includes a linear transducer array 1401”; also see, e.g., Figs. 8-9, where transducer elements array 502 is shown to be connected to the ultrasound probe 403), and 
the apparatus (ultrasound elastography system) (see, e.g., Para. [0037], lines 1-3, “FIG. 23 is a block diagram depicting an ultrasound elastography system for performing real time elastography of a subject”) further comprising: 
a second contact surface of the linear ultrasound array (within the ultrasound probe 403) for placing in contact with a surface of the medium (patient 205) (see, e.g., Figs. 8-9, where the bottom surface of the disclosed ultrasound probe 403 and transducer elements array 502 corresponds to the claimed second contact surface that contacts the patient 205), and 
an arm (adjustable arm 201) extending from the imaging device (ultrasound probe 403) (see, e.g., Figs. 5 and 8 and Para. [0051], lines 1-3, “the adjustable arm 201 of the vibration source 101 [with the rod 102 and vibration pad 103 connected to the vibration source 101 on the arm 201] is connected to the probe 403 instead of the ultrasound machine 203”) and defining a line between a location where the arm (201) contacts the surface of the medium (205) when the imaging device (403) is placed for use see, e.g., Para. [0046], lines 6-8, “adjust the arm 201 by using the handle 202 and positioning a vibration pad 103 in contact with a patient 205 at a desired location and at a desired angle”, where the adjustable arm 102 that connects the probe 403 to the vibration source 101, rod 102, and vibration pad 103 is operable to position the vibration source 101, rod 102, and vibration pad 103 in any desired position, including a position that would mechanically separate and create an offset between the vibration pad 103 and the patient 205 when the probe 403 is placed in contact with the patient 205, and where the location of contact between the arm 102 and the patient 205 would be in line with the second location of contact between the probe 403 and the patient 205 because both the arm 102 and probe 403 are in contact with the same patient 205), wherein the driver (vibration source 101) is prepared to mechanically drive the point source (rod 102, vibration pad 103) of mechanical energy into the surface of the medium (205) to create the shear wave (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”).
Baghani does not disclose the apparatus specifically comprising a strain relief extending from the imaging device, wherein an extremity of the point source is offset from the line away from the medium when the imaging device is placed for use.
However, in the same field of endeavor of medical imaging, Hillman discloses (Fig. 2) an apparatus (see, e.g., Fig. 2 and Para. [0100], lines 1-2, “FIG. 2 is a schematic drawing illustrating generally an example of an interface apparatus”) comprising a strain relief (hollow tube 210) extending from the imaging device (housing 200) (see, e.g., Para. [0100], lines 17-21, “An optional hollow tube 210 of a specified length (e.g., 150 mm) can be fitted to the objective lens 208 or to the housing 200 to help provide and maintain a consistent desired spacing between the objective lens and the object to be imaged”, where a spacer (i.e., a strain relief or tube 210) serves to provide a consistent and desired spacing/offset between the energy emitting source (i.e., a point source or lens 208) and the region of interest being imaged, which would relieve or reduce the strain of the energy emitting source on the region of interest), wherein an extremity of the point source (objective lens 208) is offset from the line away from the medium (patient 206) when the imaging device (200) is placed for use (see, e.g., Fig. 2, where the spacer (i.e., a strain relief or tube 210) serves to provide a consistent and desired spacing/offset between the energy emitting source (i.e., a point source or lens 208) and the region of interest being imaged, therefore the energy emitting source (i.e., a point source or lens 208) is offset from being in line with the surface of the region of interest/medium/patient 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the apparatus comprises a strain relief extending from the imaging device, wherein an extremity of the point source is offset from the line away from the medium when the imaging device is placed for use, as disclosed by Hillman. One of ordinary skill in the art would have been motivated to make this modification in order to provide and maintain the desired spacing and strain relief between the energy emitting source and the region of interest, as recognized by Hillman (see, e.g., Para. [0100]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani) in view of David et al. (US 2012/0008929 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter David).
Regarding Claim 16, Baghani discloses the apparatus of Claim 2, except wherein the driver includes a Hall effect sensor configured to detect a position of the point source.
Figs. 1 and 3) an apparatus (control system 10) wherein the driver (linear motion control device 14) (see, e.g., Para. [0027], lines 2-5, “the device 14 that is particularly well-suited to linear motor drive and control… The types of linear motors that might be controlled/driven by such a device include small linear motors such as vibration motor”) includes a Hall effect sensor (magnetic field sensor 22) (see, e.g., Para. [0023], lines 1-4, “The linear motion control device 14 includes a magnetic field sensor 22, a coil driver 24 and an interface 26. The magnetic field sensor 22 may be any magnetic field sensing device, for example, a Hall-effect sensor (Hall sensor)”) configured to detect a position of the point source (motion device 16, magnet 18, coil 20) (see, e.g., Para. [0005], lines 4-5, “a magnetic field sensor such as a Hall-Effect sensor may be used to sense motor position”; also see, e.g., Para. [0022], lines 4-11, “The control system 10 also includes a motion device 16, which includes a magnet 18 and a coil 20… The control system 10 controls the movement of the magnet 18 with the coil 20. The motion device 16 may be any type of linear motion device, for example, a linear motor or linear voice coil actuator” and Para. [0023], lines 5-11, “The device 14 provides to the coil 20 a current signal 28 that is related to an electrical input signal 30 received from the controller 12. The device 14 uses the magnetic field sensor 22 to detect magnetic field strength 32 and, based on that detection, returns an electrical signal (shown as output signal 34) to the controller 12” and Para. [0024], lines 1-19, “…The interface 26 thus provides a feedback loop from the magnetic field sensor 22 to the coil driver 24… the sensor-to-driver feedback loop allows the system to correct position based on sensor feedback without intervention by the controller 12 (and/or user), or the need for other components, such as a linear positioning encoder, to provide positional feedback information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the driver includes a Hall effect sensor configured to detect a position of the point source, as disclosed by David. One of see, e.g., Abstract, Para. [0006], Para. [0022-0024] and Para. [0027]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani) in view of Sahyoun (US Patent 7,859,144 B1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020).
Regarding Claim 17, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 7-10, 19, and 23) wherein the driver (vibration source 101) includes an electromagnetic voice coil (see, e.g., Para. [0045], lines 4-5, “The vibration source 101 can be an electromagnetic voice coil”) to deliver kinetic energy through the point source (rod 102, vibration pad 103) and create the shear wave (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range. The vibration source 101 can be an electromagnetic voice coil… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”).
Baghani does not disclose wherein the driver specifically includes a free floating cylindrical magnet positioned within a conductive coil and controllable by a current through the conductive coil to accelerate toward the surface of the medium and impact a stop within the conductive coil.
However, in the same field of endeavor of apparatuses utilizing linear motion and mechanical vibrations, Sahyoun discloses (Figs. 1-2) a driver (electromagnetic motor) (see, e.g., Col. 4, lines 44-46, “FIGS. 1 and 2 illustrate a first embodiment of the present invention in a longitudinal cross-sectional view of the electromagnetic motor” and Col. 1, lines 15-22, “The present invention relates to a linear stroke electromagnetic motor having a movable internal mass that is caused to move selectively by the application of electrical signals to external coils to create an electromagnetic force on the movable internal mass to produce a desired low frequency sound or strong variable vibration or to drive a solenoid like apparatus proportionally to the applied signals”) that includes a free floating cylindrical magnet (magnet 5) (see, e.g., Col. 5, lines 15-20, “The piston of the electromagnetic motor of the first embodiment is internal to tube 2, namely a solid core, circular magnet 5 that has a diameter that is slightly smaller than the inner diameter of tube 2 to insure that magnet 5 (i.e., the piston) moves freely within tube 2 without coming into contact with the inner surface of tube 2”) positioned within a conductive coil (electrically conductive coils 4a, 4b) (see, e.g., Col. 4, lines 57-59, “wound around the outside of tube 2, on opposite sides of magnet 3, are two electrically conductive coils 4a and 4b (i.e., inductors or voice coils)” and Fig. 1, where the magnet 5 is shown to be positioned within the tube 2 and the conductive coils 4a, 4b) and controllable by a current through the conductive coil to accelerate toward the surface of the medium (see, e.g., Col. 5, lines 31-52, “When coils 4a and 4b are energized, magnet 5 continues to float within tube 2 with the electromagnetic fields created by coils 4a and 4b repositioning magnet 5 within tube 2… an electromagnetic field is created by the coils which magnetically moves the piston (i.e., magnet 5) either to the right or left within tube 2 with the field created by coils 4a and 4b being in opposite directions in tube 2”) and impact a stop within the conductive coil (see, e.g., Col. 4, lines 49-51, “The ends of tube 2 are shown open, however a non-ferrous cap can be placed on each end”, where the disclosed non-ferrous caps on each end of tube 2 corresponds to the claimed stop within the conductive coil that would stop the magnet 5 from being removed from within tube 2 due to the motion of magnet 5).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baghani et al. (US 2014/0330122 A1, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020, hereinafter Baghani) in view of McAleavey (US 2014/0180091, cited in the Applicant’s Information Disclosure Statement filed 09/30/2020).
Regarding Claim 19, Baghani discloses the apparatus of Claim 2, further disclosing (Figs. 7-10, 19, and 23) wherein the imaging device (ultrasound probe 403) captures images of a transverse plane through the medium (patient 205) using acoustic energy (see, e.g., Para. [0012], lines 4-9, “The system comprises… an ultrasound probe configured to acquire a set of image data over a time period representing a thin volume of a tissue including a desired cross-sectional plane and at least two adjacent planes adjacent to said desired plane”; also see, e.g., Para. [0065], where it is disclosed that the propagation speed of the emitting sound waves from the ultrasound probe through tissue is 1540 m/s; also see, e.g., Abstract, Para. [0041], and Para. [0048]), and wherein the shear wave is generated vibration source 101) and the point source (rod 102, vibration pad 103) (see, e.g., Para. [0045], lines 1-7, “excitation of the subject tissue is generated by a mechanical vibration source 101 which is capable of generating steady-state excitations in the 2 Hz to 1000 Hz range… A rod 102 and pad 103 are used to transfer the vibration to the tissue” and Para. [0101], lines 1-3, “Mechanical vibrations in the range of 2 Hz to 1000 Hz generated and transferred to the tissue by the excitation sources propagate through the tissue as shear waves”).
Baghani does not disclose that the acoustic energy that propagates through the medium is specifically at least one order of magnitude more quickly than the shear wave generated by the driver and the point source.
However, in the same field of endeavor of ultrasound imaging using shear waves, McAleavey discloses (Figs. 1-2) an apparatus (device 201) using acoustic energy (see, e.g., Para. [0048] and Para. [0056]) that propagates through the medium at least one order of magnitude more quickly than the shear wave generated (see, e.g., Para. [0071], lines 5-7, “This method is feasible because the great difference between longitudinal ultrasound wave speed (1540 m/s) and shear wave speed (1-10 m/s)”, where the ultrasound wave speed value disclosed is at least one order of magnitude more than the shear wave speed value disclosed; also see, e.g., Abstract, Para. [0048], Para. [0056], and Para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Baghani by including that the acoustic energy that propagates through the medium is at least one order of magnitude more quickly than the shear wave generated, as disclosed by McAleavey. One of ordinary skill in the art would have been motivated to make this modification in order to accurately and desirably determine mechanical properties of the region of interest by utilizing the great different between the ultrasound wave speed and the shear see, e.g., Abstract, Para. [0002], Para. [0004], and Para. [0071]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793